PER CURIAM.
AFFIRMED. We agree with the appel-lee that its principal’s testimony that its name had been changed from Adache Associates Architects, P.A. to Daniel E. Adache Associates, P.A. was a sufficient basis for the court’s approval of the arbitration award entered in its favor. This is so even though the original award was entered under appellee’s former name. We also agree that the appellant was subject to the arbitration provisions of the agreement in question, and that the amount of damages was properly submitted to the arbitrator.
ANSTEAD and WARNER, JJ, and WALDEN, JAMES H. (Retired), Associate Judge, concur.